Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 1046.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
	Note: the term “comprising” (line 1) and is improper language for an abstract; Examiner suggests amending to read –including—.

Claim Objections
Claims 12 and 16 are objected to because of the following informalities:  
Regarding claim 12, the term “a dimeter” (line 2) is objected to for a typographical error; Examiner suggests amending to read –a diameter--.  
Regarding claim 16, the language “each of the first and second have” is objected to for a typographical error; Examiner suggests amending to read –each of the first and second support members have--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the language “the porous filter element” (line 6-7) is unclear as line 6 sets forth two filter elements, one for each of the first support member and the second support member, and it is therefore unclear which filter element is being referred to.  
Regarding claim 2, the language “the porous filter element” (line 1) is unclear as claim 1 line 6 sets forth two filter elements, one for each of the first support member and the second support member, and it is therefore unclear which filter element is being referred to.  
Regarding claim 2, the language “filter elements molds to a nasal passage of the nostril” (line 1-2, emphasis added) is unclear as it is not known what is meant by this limitation, particularly how a filter is molded, typically a manufacturing process, to a nasal passage.
Regarding claim 3, the language “the porous filter material” (line 1) is unclear as claim 1 line 6 sets forth two filter elements, one for each of the first support member and the second support member, and it is therefore unclear which filter element is being referred to.  Furthermore, the term ‘the porous filter material’ (emphasis added) lacks antecedent basis.
Regarding claim 4, the language “a pressure force of between 2.9 to 3.1 g” (line 2) is unclear as it is not known what unit a ‘g’ is referring to in this context.  If g is referring to the acceleration due to gravity or a gram, both are not pressure values.  The claim will be examined as best understood.
The term “about 10 mph” in claim 4 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not clear what qualifies, or does not qualify, as being ‘about 10 mph’.
Claim 10 recites the limitation "the first and second base members" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  Line 4 sets forth “a first base element” and it is not known if Applicant is intending to refer back to this first base element or introduce another element, a first base member, into the claim.
Regarding claim 11, the language “a pressure force of between 2.9 to 3.1 g” (line 2) is unclear as it is not known what unit a ‘g’ is referring to in this context.  If g is referring to the acceleration due to gravity or a gram, both are not pressure values.  The claim will be examined as best understood.
The term “about 10 mph” in claim 11 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not clear what qualifies, or does not qualify, as being ‘about 10 mph’.
Regarding claim 16, the language “the porous filter material” (line 6 and 8) is unclear as line 3-4 sets forth two filter elements, one for each of the first support member and the second support member, and it is therefore unclear which filter element is being referred to.  Furthermore, the term ‘the porous filter material’ (emphasis added) lacks antecedent basis.
Regarding claim 20, the language “a pressure force of between 2.9 to 3.1 g” (line 2) is unclear as it is not known what unit a ‘g’ is referring to in this context.  If g is referring to the acceleration due to gravity or a gram, both are not pressure values.  The claim will be examined as best understood.
The term “about 10 mph” in claim 20 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not clear what qualifies, or does not qualify, as being ‘about 10 mph’.
Claims 5-9, 12-15, and 17-19 are rejected based on dependency on a rejected claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 2 is rejected under 35 U.S.C. 101 because Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 2 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
Regarding claim 2, the language “filter element molds to a nasal passage of the nostril” (line 1-2) appears to claim the human body which is non-statutory subject matter.  In order for the filter element to mold to the nasal passage of the nostril, the nostril and thus the human, must be present in the claimed invention.  Examiner suggests using functional language such as ‘configured to’ or ‘adapted to’.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 and 5 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Chen et al. (2007/0193233).
Regarding claim 1, Chen shows a personal nasal protection device (see Fig. 6 and abstract for example) including a base having a first support member and a second support member (see Fig. 6, base defined by elements 11 and 3, there being two of each of 11 and 3 defining first and second support members), wherein each of the first and second support members are comprised of a center point and a plurality of ribs radiating out from the center point to form a plurality of separate areas for air ingress and egress (see annotated Fig. 6 below showing the center points labeled as well as some of the plurality of ribs and separate areas); a bridge connecting the first and second support members to one another (see Fig. 6, bridge 12); and a porous filter element placed on each of the first and second support members (see Fig. 6 and para. 0015, porous filter elements 2), the porous filter element sized and configured to fit within a nostril of a wearer (see Fig. 3 and para. 0015).


    PNG
    media_image1.png
    858
    758
    media_image1.png
    Greyscale

Regarding claim 2, the Chen device’s filter elements are configured to mold to the nasal passage of the nostril (see Fig. 3 and para. 0004 and 0015).
Regarding claim 5, the Chen device is such that each of the plurality of separate areas between the plurality of ribs and the center point form a triangle (see annotated Fig. 6 above showing the areas which are triangular shaped).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 3 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Bertrand (2004/0194784) and Frank et al. (2020/0261752).
Regarding claim 3, Chen is silent as to the porous filter material being comprised of a nylon mesh; however, Bertrand teaches a similar nasal filtering device which includes a nylon mesh (see Bertrand para. 0030 and claim 2).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Chen device’s filter elements to include a nylon mesh, as taught by Bertrand, as such a mesh is known to remove a high percentage of airborne particulate and is moisture resistant (see Bertrand para. 0030).  The now modified Chen device is silent as to providing acetate fiber material disposed on a side of the nylon fiber; however, Frank teaches a similar nasal filtering device which includes acetate fiber material as part of the filtering media (see Frank para. 0038).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Chen device’s filter material to include acetate fiber, as taught by Frank, as this is a well-known type of filter media which has small pores to filter particulate (see Frank para. 0033-0037).
Regarding claim 9, the modified Chen device’s filter media is configured to prohibit a particulate of more than 5 microns from passing through the nylon mesh (see Bertrand para. 0030, it being obvious to choose from the range 0.1-25 microns values from 0.1 to 5 microns in order to provide a desired level of filtration).

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen.
Regarding claim 4, the Chen device is silent as to the personal nasal protection device can withstand a pressure force of between 2.9 to 3.1g and a wind velocity of about 10 mph before being dislodged from the nostril.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Chen device to withstand pressure forces of between 2.9 and 3.1 g and velocity of about 10 mph in order to provide that the filter device remains in place in the user’s nostrils during such forces/pressure encountered.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Archouniani et al. (2019/0070441).
Regarding claim 6, the Chen device is silent as to each of the porous filter elements having a diameter of between 8 to 15 mm; however, it is well-known that such a diameter is the diameter of a typical human nostril and furthermore Archouniani teaches a similar nasal filtering device with insertable element into the nostrils which are diameter of between 8 to 15 mm (see Archouniani para. 0031).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Chen device’s filter elements to have a diameter of between 8 to 15 mm, as taught by Archouniani, in order to provide the device to be sized similar to the diameter of a typical human nostril for providing a secure fit.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Puckett et al. (2010/0239625).
Regarding claim 7, the Chen device is silent as to each of the porous filter elements having a diameter of between 10 to 12 mm; however, it is well-known that such a diameter is the diameter of a typical human nostril and furthermore Puckett teaches a similar filtering device and discloses the typical human nostril ranging from 9 to 13 mm in diameter (see Puckett para. 0031).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Chen device’s filter elements to have a diameter of between 10 to 12 mm, as taught by Puckett, in order to provide the device to be sized similar to the diameter of a typical human nostril for providing a secure fit.

Claim(s) 8, 16, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Rimkus (5,890,491).
Regarding claim 8, the Chen device is silent as to each porous filter elements having absorptive capabilities; however, Rimkus teaches a similar nasal filtering device whose filter element has absorptive capabilities (see Rimkus col. 6 ln. 13-28).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Chen device’s filter elements to have absorptive capabilities, as taught by Rimkus, in order to provide medicant or aqueous solution to the filter media for inhalation by the user.
Regarding claim 16, Chen shows a kit for the prevention of a transmission of an airborne disease (see Fig. 6 and abstract) including a nostril insert comprised of a base, a first support member, a second support member, a bridge connecting the first and second support members to one another (see Fig. 3 and 6, nostril insert base defined by elements 11 and 3, there being two of each of 11 and 3 defining first and second support members), and a porous filter element placed on each of the first and second support members (see Fig. 6 and para. 0015, porous filter elements 2), wherein each of the first and second have a center point and a plurality of ribs radiating out from the center point to form a plurality of separate areas (see annotated Fig. 6 above), and further wherein the porous filter element is sized and configured to fit within a nostril of a wearer (see Fig. 3 and para. 0015).  Chen is silent as to including a solution for applying to the porous filter element prior to insertion of the nostril insert into the nostril; however, Rimkus teaches a similar nasal filtering device whose filter element has absorptive capabilities and includes a solution to be applied thereto (see Rimkus col. 6 ln. 13-28).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Chen device’s filter elements to have absorptive capabilities and to include a solution as part of the kit, as taught by Rimkus, in order to provide medicant or aqueous solution to the filter media for inhalation by the user.
Regarding claim 20, the modified Chen device is silent as to the personal nasal protection device can withstand a pressure force of between 2.9 to 3.1g and a wind velocity of about 10 mph before being dislodged from the nostril.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Chen device to withstand pressure forces of between 2.9 and 3.1 g and velocity of about 10 mph in order to provide that the filter device remains in place in the user’s nostrils during such forces/pressure encountered.

Claim(s) 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Bertrand and Archouniani.
Regarding claim 10, Chen shows a nostril insert (see Fig. 6 and abstract for example) including a first filter element and a second filter element, wherein each of the first and second filter elements is generally conically shaped for insertion into a nostril (see Figs. 3 and 6, filter elements 2, see para. 0015, there being two element 2 and thus a first and second filter element 2); a first base element and a second base member (see Fig. 6, base defined by elements 11 and 3, there being two of each of 11 and 3 defining first and second support members), wherein each of the first and second base members is comprised of a center point and a plurality of ribs extending radially outwardly from the center portion forming a plurality of equally sized areas (see annotated Fig. 6 above with center points, ribs and equal sized areas labeled); a connecting bridge connecting the first and second filter elements to one another in a spaced apart fashion (see Fig. 6, connecting bridge 12).  Chen is silent as to the filter elements being comprised of a nylon mesh; however, Bertrand teaches a similar nasal filtering device which includes a nylon mesh (see Bertrand para. 0030 and claim 2).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Chen device’s filter elements to include a nylon mesh, as taught by Bertrand, as such a mesh is known to remove a high percentage of airborne particulate and is moisture resistant (see Bertrand para. 0030).  The modified Chen device is silent as to each of the filter elements having a diameter of between 8 to 15 mm; however, it is well-known that such a diameter is the diameter of a typical human nostril and furthermore Archouniani teaches a similar nasal filtering device with insertable element into the nostrils which are diameter of between 8 to 15 mm (see Archouniani para. 0031).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Chen device’s filter elements to have a diameter of between 8 to 15 mm, as taught by Archouniani, in order to provide the device to be sized similar to the diameter of a typical human nostril for providing a secure fit.
Regarding claim 11, the modified Chen device is silent as to the personal nasal protection device can withstand a pressure force of between 2.9 to 3.1g and a wind velocity of about 10 mph before being dislodged from the nostril.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Chen device to withstand pressure forces of between 2.9 and 3.1 g and velocity of about 10 mph in order to provide that the filter device remains in place in the user’s nostrils during such forces/pressure encountered.
Regarding claim 12, the modified Chen device’s filter media is configured to prohibit a particulate of more than 5 microns from passing through the nylon mesh (see Bertrand para. 0030, it being obvious to choose from the range 0.1-25 microns values from 0.1 to 5 microns in order to provide a desired level of filtration).

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen, Bertrand, and Archouniani as applied to claim 10 above, and further in view of Rimkus and Frank.
Regarding claim 13, the modified Chen device is silent as to the filter elements being comprised of acetate fiber; however, Frank teaches a similar nasal filtering device which includes acetate fiber material as part of the filtering media (see Frank para. 0038).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Chen device’s filter material to include acetate fiber, as taught by Frank, as this is a well-known type of filter media which has small pores to filter particulate (see Frank para. 0033-0037).  The now modified Chen device is silent as to the filter elements having absorptive capabilities and treated with a solution; however, Rimkus teaches a similar nasal filtering device whose filter element has absorptive capabilities and are treated with a solution (see Rimkus col. 6 ln. 13-28).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Chen device’s filter elements to have absorptive capabilities and be treated with a solution, as taught by Rimkus, in order to provide medicant or aqueous solution to the filter media for inhalation by the user.

Claim(s) 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen, Bertrand, Archouniani, Rimkus, and Frank as applied to claim 13 above, and further in view of Mathis et al. (2007/0044801).
Regarding claim 14, the modified Chen device is silent as to the solution including hydrogen peroxide; however, Mathis teaches a filtering device which is treated with a solution of hydrogen peroxide (see Mathis para. 0034-0035).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Chen device’s filters to be treated with hydrogen peroxide, as taught by Mathis, in order to kill or slow the growth of microbes (see Mathis para. 0034).
Regarding claim 15, the modified Chen device’s solution includes at least one of a fragrance, medicine, a camphor, a eucalyptus oil and a menthol (see Rimkus col. 6 ln. 13-28, medicant or nose drop spray).

Claim(s) 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen and Rimkus as applied to claim 16 above, and further in view of Mathis.
Regarding claim 17, the modified Chen device is silent as to the solution including hydrogen peroxide; however, Mathis teaches a filtering device which is treated with a solution of hydrogen peroxide (see Mathis para. 0034-0035).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Chen device’s filters to be treated with hydrogen peroxide, as taught by Mathis, in order to kill or slow the growth of microbes (see Mathis para. 0034).  The now modified Chen device is silent as to the ratio of hydrogen peroxide to water being approximately 1:2; however, one of ordinary skill in the art would have found this ratio to be an obvious matter of design choice and would choose such a ratio to achieve a desired effect.
Regarding claim 18, the modified Chen device’s solution further includes at least one of a fragrance, a medicine, and a therapeutic agent (see Rimkus col. 6 ln. 13-28, medicant or nose drop spray).

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen, Rimkus, and Mathis as applied to claim 18 above, and further in view of Mercurio (3,457,917).
Regarding claim 19, the modified Chen device is silent as to the solution including at least one of a camphor, an eucalyptus oil and a menthol; however, Mercurio teaches a filtering device which is treated with a solution including at least one of a camphor, an eucalyptus oil and a menthol (see Mercurio col. 2 ln. 17-21). Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Chen device’s solution to include camphor or menthol, as taught by Mercurio, in order to treat conditions such as cold and hay fever (see Mercurio col. 2 ln. 17-21).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Kapp (3,905,335), Brunst (2007/0175478), Narciso (2010/0147307), Liska (2008/0053448), Maddock (2014/0123982) are all directed towards similar nasal protection devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN W STUART whose telephone number is (571)270-7490. The examiner can normally be reached M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COLIN W STUART/Primary Examiner, Art Unit 3785